NO. 12-03-00338-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§


IN RE: JOHN R. SMITH,§
	ORIGINAL PROCEEDING 
RELATOR
§





MEMORANDUM OPINION
	On October 15, 2003, Relator John R. Smith filed a petition for writ of mandamus
complaining of a severance order in trial court cause number 95D-24,504 and a trial setting in the
severed cause (trial court cause number 02CV-27,360).  In his petition, Smith calls our attention to
an appeal pending in this court (appellate cause number 12-03-00137-CV) in which he contends that
the severance was improper.  He therefore seeks an order requiring the trial court to withdraw its
severance order and to stay the trial of the severed cause until this court issues an opinion in Smith's
appeal.
	On October 29, 2003, Real Party in Interest Barbara Ann Smith Sanderson filed a response
to Smith's petition.  Attached to her response is a certified copy of an order signed by the trial court
on October 23, 2003 continuing the trial of cause number 02CV-27,360 pending judgment of this
court in cause number 12-03-00137-CV.  This order renders Smith's petition moot.  Accordingly,
the petition is dismissed.
  SAM GRIFFITH 
									 Justice
Opinion delivered October 31, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)